DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 22 Jul 2022 for application number 17/600,718. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase, “for extract a molded product from a mold” on line 2 seems grammatically incorrect. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase, “before an ejector is actuated” on line 19, should read, “before the ejector is actuated”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US 2005/0082708 A1) in view of Saito et al. [hereinafter as Saito] (US 2008/0003320 A1) further in view of Fukuma et al. [hereinafter as Fukuma] (JP 2014046498 A).
In reference to claim 1, Nishizawa teaches An operation setting device for setting operations of an ejector for extract a molded product from a mold, the operation setting device comprising:
a display screen that has a first area and a second area, the first area including a vertical axis and a horizontal axis for indicating operation positions of the ejector [Fig. 3, paras 0036-0038 disclose a display with a plurality of areas, i.e. first area, second area, etc., an area dedicated to displaying a graph with a horizontal and vertical axis; the horizontal axis indicates ejector position, i.e. operation positions];
control, based on the operation parameters, the display screen to draw a graph showing the operation positions of the ejector along the vertical axis and the horizontal axis in the first area, and display numerical values related to the graph in the second area [Fig. 3, paras 0036-0038 disclose a display with a plurality of areas, i.e. first area, second area, etc., an area dedicated to displaying numerical values related to the graph].
However, while Nishizawa teaches an operation position [Fig. 3, paras 0036-0038 disclose a display with a plurality of areas, i.e. first area, second area, etc., an area dedicated to displaying a graph with a horizontal and vertical axis; the horizontal axis indicates ejector position, i.e. operation positions], Nishizawa does not explicitly teach a touch panel display screen that is configured to detect points in the first area touched by an operator; a processor programmed to: detect the operation positions of the ejector based on the detected points, the vertical axis, and the horizontal axis to generate operation parameters each including an operation speed, an operation position, an operation time; wherein the graph is drawn before an ejector is actuated to extract the molded product from the mold based on the operation parameters.
Fukuma teaches a touch panel display screen that is configured to detect points in the first area touched by an operator [pages 2-3, claims 1-2; paras 0011-0012 disclose the ability to touch a point and/or axis to manipulate parameter values]; a processor programmed to: detect the operation positions of the ejector based on the detected points, the vertical axis, and the horizontal axis to generate operation parameters each including an operation speed, an operation position, an operation time, and an operation pattern of the ejector [pages 2-3, claims 1-2; paras 0011-0012 disclose the ability to touch a point and/or axis to manipulate parameter values; screw position or time, and injection speed are disclosed; para 0011 discloses an operation pattern]; wherein the graph is drawn before an ejector is actuated to extract the molded product from the mold based on the operation parameters [changes may be made to the parameters by manipulating the graph, therefore the graph must be drawn prior to some actuation, in order for the graph to display values to manipulate].
It would have been obvious to one of ordinary skill in art, having the teachings of Nishizawa and Fukuma before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Nishizawa to include the functionality as taught by Fukuma in order to obtain a setting device in which various parameters may be set using a touch display in conjunction with displaying a graph related to an ejector machine. 
One of ordinary skill in the art wanted to be motivated to obtain a setting device in which various parameters may be set using a touch display in conjunction with displaying a graph related to more easily modify and set injection molding machine parameters [Fukuma, para 0010].
However, Nishizawa and Fukuma do not explicitly teach an operation sequence.
Saito teaches an operation sequence [para 0038 discloses values that indicate an operation sequences]; operation parameters each including an operation speed, an operation position, an operation time, and an operation pattern of the ejector [Fig. 2, paras 0037-0047 disclose setting a pattern, editing position, speed, and time].
It would have been obvious to one of ordinary skill in art, having the teachings of Nishizawa, Fukuma, and Saito before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Nishizawa and Fukuma to include the functionality as taught by Saito in order to obtain a setting device in which various parameters may be set in conjunction with displaying a graph related to an ejector machine. 
One of ordinary skill in the art wanted to be motivated to obtain a setting device in which various parameters may be set in conjunction with displaying a graph related to an ejector machine to allow for easier and faster pattern setting [Saito, para 0012].

In reference to claim 2, Nishizawa, Fukuma, and Saito teach the invention of claim 1. 
Fukuma further teaches the touch panel display screen [pages 2-3, claims 1-2; paras 0011-0012 disclose the ability to touch a point and/or axis to manipulate parameter values].
Saito further teaches The operation setting device according to claim 1, wherein the display screen includes an executing means for executing the operation parameters thus set [Fig. 2, paras 0037-0047 disclose setting a pattern by editing position, speed, and time].

In reference to claim 4, Nishizawa, Fukuma, and Saito teach the invention of claim 1. 
Saito teaches The operation setting device according to claim 1, further comprising a memory to store molding conditions [para 0034 discloses memory for storing molding conditions, various setting values, and parameters related to an injection molding job].
Nishizawa further teaches the graph [Figs. 3-4, paras 0036-0039 disclose a graph associated with molding conditions].

In reference to claim 5, Nishizawa, Fukuma, and Saito teach the invention of claim 1. 
 Nishizawa further teaches The operation setting device according to claim 1, wherein the graph and the numerical value display part are linked [Figs. 3-4, paras 0036-0039 disclose a graph with numerical values].
Saito further teaches the numerical value display part [Fig. 2, paras 0037-0047 disclose setting a pattern by editing position, speed, and time].

In reference to claim 7, Nishizawa, Fukuma, and Saito teach the invention of claim 1. 
Nishizawa further teaches The operation setting device according to claim 1, wherein a maximum advance limit is displayed in the graph when the ejector is advanced [Figs. 3-4, paras 0036-0039 disclose an allowable ejection limit for ejection torque, e.g. advance limit].
Although Nishizawa does not explicitly teach that the limit is displayed in color, it would have been obvious to one of ordinary skill in the art to display the limit in color, as displaying interface elements in color was well-known in the art. It would have been obvious to one of ordinary skill in the art to modify Nishizawa and combine with the functionality of the prior art to obtain an injection molding monitoring system that displays a maximum advance limit in color on a graph. One would have been motivated to do so in order to more reliably detect abnormal situations during operation for ejecting a molded product [Nishizawa, para 0007].

In reference to claim 10, An injection molding machine comprising the operation setting device according to claim 1 [Saito, Fig. 1, paras 0028-0036 discloses a setting device as part of an injection molding machine].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Fukuma further in view of Saito further in view of Baudisch et al. [hereinafter as Baudisch] (US 2008/0136785 A1).
In reference to claim 3, Nishizawa, Fukuma, and Saito teach the invention of claim 1. 
However, while Fukuma teaches a point in the first area touched by the operator; modify the operation parameters based on the point [pages 2-3, claims 1-2; paras 0011-0012 disclose the ability to touch a point and/or axis to manipulate parameter values], Nishizawa, Fukuma, and Saito do not explicitly teach The operation setting device according to claim 1, wherein the processor is further programmed to: correct a point in the first area erroneously touched by the operator; and the corrected point.
Baudisch teaches The operation setting device according to claim 1, wherein the processor is further programmed to: correct a point in the first area erroneously touched by the operator; and the corrected point [Fig. 3, paras 0042-0052 discloses that if escalation is needed, e.g. an error touching has occurred, for example, the system provides a way of more finely selecting the appropriate target].
It would have been obvious to one of ordinary skill in art, having the teachings of Nishizawa, Fukuma, Saito, and Baudisch before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Nishizawa, Fukuma, and Saito to include the functionality as taught by Baudisch in order to obtain a setting device in which a graph with parameters may be navigated by facilitating a correct input. 
One of ordinary skill in the art wanted to be motivated to obtain a setting device in which a graph with parameters may be navigated by facilitating a correct input to provide a way to select targets with a smaller error rate [Baudisch, para 0004].

Claim 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Fukuma further in view of Saito further in view of Doyle et al. [hereinafter as Doyle] (US 2003/0012845 A1).
In reference to claim 6, Nishizawa, Fukuma, and Saito teach the invention of claim 1. 
Saito further teaches The operation setting device according to claim 1, wherein the processor is further programmed to have an edit mode for editing the operation positions and the operation parameters, one of the operation positions or a location of the operation parameters to be edited being displayed in a band [Fig. 2, paras 0037-0047 disclose setting a pattern by editing position, speed, and time].
However, Nishizawa, Fukuma, and Saito do not explicitly teach when the edit mode is switched to ON.
Doyle teaches when the edit mode is switched to ON [para 0131 discloses an advanced mode in which more profile points are editable].
It would have been obvious to one of ordinary skill in art, having the teachings of Nishizawa, Fukuma, Saito, and Doyle before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Nishizawa, Fukuma, and Saito to include the functionality as taught by Doyle in order to obtain a setting device in which a graph with parameters may be edited when editing is turned on. 
One of ordinary skill in the art wanted to be motivated to obtain a setting device in which a graph with parameters may be edited when editing is turned on to provide an improved injection molding system which offers more control [Doyle, para 0005].

In reference to claim 8, Nishizawa, Fukuma, and Saito teach the invention of claim 1. 
Nishizawa further teaches the operation position and the operation parameters displayed in the graph [Figs. 3-4, paras 0036-0038 disclose a graph with sections in which numerical values for parameters may be set; the graph displays sequence, parameter, and value information for parameters].
However, Nishizawa, Fukuma, and Saito do not explicitly teach The operation setting device according to claim 1, wherein the processor is further programmed to perform a function for copying and pasting.
Doyle teaches The operation setting device according to claim 1, wherein the processor is further programmed to perform a function for copying and pasting [paras 0125-0127 disclose creating, saving, viewing, and editing profiles pertaining to particular parameters for an injection molding machine].
It would have been obvious to one of ordinary skill in art, having the teachings of Nishizawa, Fukuma, Saito, and Doyle before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Nishizawa, Fukuma, and Saito to include the functionality as taught by Doyle in order to obtain a setting device in which a graph with parameters may be copied and pasted. 
One of ordinary skill in the art wanted to be motivated to obtain a setting device in which a graph with parameters may be copied and pasted to provide an improved injection molding system which offers more control [Doyle, para 0005].

In reference to claim 9, Nishizawa, Fukuma, and Saito teach the invention of claim 1. 
However, while Fukuma teaches the touch panel display screen [pages 2-3, claims 1-2; paras 0011-0012 disclose the ability to touch a point and/or axis to manipulate parameter values], Nishizawa, Fukuma, and Saito do not explicitly teach The operation setting device according to claim 1, wherein the processor is further programmed to perform a preview function for previewing an operation image displayed on the display screen.
Doyle teaches The operation setting device according to claim 1, wherein the processor is further programmed to perform a preview function for previewing an operation image displayed on the display screen [Fig. 17, paras 0121-0123 discloses an interface with a graph displaying desired values].
It would have been obvious to one of ordinary skill in art, having the teachings of Nishizawa, Fukuma, Saito, and Doyle before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Nishizawa, Fukuma, and Saito to include the functionality as taught by Doyle in order to obtain a setting device in which a graph with parameters may previewed. 
One of ordinary skill in the art wanted to be motivated to obtain a setting device in which a graph with parameters may previewed to provide an improved injection molding system which offers more control [Doyle, para 0005].

Response to Arguments
The objections to claims 3-4 have been removed in light of amendments.
The 112(f) issue of claim 1 has been removed in light of amendments.
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.


Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Ito (JP 2014091259 A) discloses a graph in relation to an injection molding machine [Fig. 2].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173